   Case 2:20-cr-00452-SVW Document 43 Filed 11/20/20 Page 1 of 1 Page ID #:476



                  ~~~~.e~ C~7~~,6 ✓ ~X4~GG~ ~ ✓ XP~~~VP/X?1/.CP,6
                                            United States District Court
                                            Central District of California


             Kiry K. Gray                                                             Micl~le A. Care
 District Court Executive /Clerk of Court                                    Chief Probation ~Pret     -Sec         s Officer
                                                                                           t          ~y-     o
                                                                                           i   ~~ r
                                                                                                      ~,~     p
                                                                                                     ...                        r.
                                                                                                                                r

                                                          Date: IJ~2.a ~ Za Zd                              ,.'-;               C
                                                                                        ",`                 ~.
                                                                                                            .
                                                                                                            .
                                                          Re: Release Order Authorization ~                 o
                                                                                                            ~,~
                                                          Docket Number: 2:20-04508N~-~
                                                          Defendant: Hung, Benjamin Jong Ren



To Whom It May Concern:

The above-referenced defendant was ordered released on a bond that includes the special
condition of placement into the Location Monitoring Program and RELEASE TO PRETRIAL
SERVICES ONLY. The Location Monitoring Unit has been advised and is available to release
the defendant from custody.

If you determine the bond has been satisfied, please prepare a release order with the RELEASE
TO PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge's signature.


                                                          Sincerely,

                                                                             ~ ~ N~

                                                          Jamille D. Nicholas
                                                          U.S. Probation and Pretrial Services Officer
                                                          Telephone Ext: 213-276-5923




SUP 323
REV. 11/2020
